                       Case 1:20-cr-00059-VSB Document 84
                                                       85 Filed 03/01/21 Page 1 of 1
                                                       U.S. Department of Justice
              [Type text]
                                                                             United States Attorney
                                                                             Southern District of New York

                                                                             The Silvio J. Mollo Building
                                                                             One Saint Andrew’s Plaza
                                                                             New York, New York 10007


                                                                              March 1, 2021
                   BY ECF

                   The Honorable Vernon S. Broderick
                   United States District Judge
                   Southern District of New York
                   40 Foley Square
                   New York, NY 10007

                         Re:      United States v. Daisy Confesor et al., 20 Cr. 59 (VSB)

                   Dear Judge Broderick:

                           The Government respectfully writes in advance of the pretrial conference presently
                   scheduled for March 2, 2021 at 12:00 p.m. Due to a scheduling conflict, the parties respectfully
                   request an adjournment of approximately one week. The parties are available for the
                   rescheduled pretrial conference on March 8, 9, 10, or 11 at 12:00 p.m. This is the parties’ first
                   request for an adjournment of this conference.

                          The Government respectfully requests that time between March 1, 2021 and the
                   rescheduled pretrial conference be excluded pursuant to the provisions of the Speedy Trial Act,
                   18 U.S.C. § 3161(h)(7)(A). The Government respectfully submits that the proposed exclusion
                   would be in the interest of justice. The Government understands that all defense counsel
                   consent to this request.

                                                                                  Respectfully submitted,

                                                                                  AUDREY STRAUSS
                                                                                  United States Attorney for the
                                                                                  Southern District of New York

                                                                             By: ______________________
                                                                                 Juliana N. Murray
                                                                                 Assistant United States Attorney
                                                                                 (212) 637-2314

                   cc:         All Counsel of Record (via ECF)



                3/1/2021
The status conference scheduled for March 2, 2021 is hereby adjourned to March 9, 2021 at 9:00 a.m. The parties shall dial 888-363-4749 and
access code 2682448 for the conference. The adjournment is necessary to permit counsel sufficient time to prepare to discuss pretrial motions at the
next scheduled conference. The Court finds that the ends of justice served by granting a continuance outweigh the best interests of the public and the
defendant in a speedy trial. Accordingly, it is further ordered that the time between March 2, 2021 and March 9, 2021 is hereby excluded under the
Speedy Trial Act, 18 U.S.C. 3161 (h)(7)(A), in the interest of justice.
